Citation Nr: 0111824	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  99-08 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of a right ankle fracture.

2.  Entitlement to a compensable disability rating for 
residuals of a right (minor) hand injury.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in September 1998.  That decision denied the 
veteran's claims of entitlement to compensable ratings for 
the service-connected residuals of a right hand injury and a 
fracture of the right ankle.  The denial of compensable 
ratings was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran testified at a hearing before the undersigned in 
February 2001.  He noted that he had last received treatment 
for his right ankle and right hand during the year 2000 at a 
VA facility.  The claims folder does not contain these 
records.  VA is held to have constructive notice of documents 
generated by VA, even if the documents have not been made 
part of the record in a claim for benefits.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As VA is on notice that 
additional pertinent medical records may exist, the case must 
be remanded for further development in this regard.

Additionally, review of the March 1998 VA examination reveals 
that the examiner did not have access to the claims folder 
for review of the history of the veteran's service-connected 
injuries.  The VA has a duty to assist the appellant in the 
development of facts pertinent to his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining an adequate VA examination.  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  The fulfillment of the statutory duty to 
assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the residuals 
of his right hand or right ankle injuries 
after December 1999.  After securing any 
necessary release, the RO should obtain 
these records.

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
status of the residuals of the injury to 
the right hand and the residuals of the 
fracture of the right foot.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  

The examiner should document the range of 
motion in degrees pertinent to the right 
ankle fracture residuals and right hand 
injury residuals.  The examiner should 
also discuss whether, for each of the 
service-connected disabilities, it 
involves inability to perform normal 
working movement with normal excursion, 
strength, speed, coordination, and 
endurance; whether there is crepitation, 
limitation of motion, weakness, excess 
fatigability, incoordination, and 
impaired ability to execute skilled 
movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of 
disuse. The examiner should also describe 
whether there is pain and tenderness, and 
whether there is objective pathology to 
support any reports of pain.

4. Thereafter, the RO should readjudicate 
this claim with consideration of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


	(CONTINUED ON NEXT PAGE)



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




